Citation Nr: 0700047	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, K.L., and K.E.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from May 1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that all claims for DIC under the provisions 
of 38 U.S.C.A. § 1318 were previously the subject of a 
temporary stay.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C.  §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  There is no indication 
the appellant is seeking to reopen a previously denied claim; 
therefore, the Board finds the stay is lifted in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A total service-connected disability rating was not in 
affect for ten years at the time of the veteran's death nor 
is there any indication that the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in March 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the appellant of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in June 2004, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death in May 2004 service connection had been 
established for post-traumatic stress disorder (70 percent), 
cold injury to the left hand (30 percent), cold injury to the 
right hand (30 percent), cold injury to the left foot (30 
percent), cold injury to the right foot (30 percent), 
arthritis of the right knee (10 percent), arthritis of the 
left knee (10 percent), and low back strain with degenerative 
changes (10 percent).  A total disability rating was in 
effect from April 5, 1995, to August 3, 1999, and a 
100 percent combined schedular rating was in effect from 
August 3, 1999.  

The appellant does not assert nor is there any indication 
that prior to April 5, 1995, the veteran had applied for 
total compensation but had not received a total rating due 
solely to clear and unmistakable error in a VA decision.  
Service connection was not established for any disability 
prior to October 1994; however, a November 1998 rating 
decision granted an earlier effective date from 
March 20, 1954, for the residuals of frozen feet.  There is 
no evidence of any action in the veteran's case for many 
years prior to VA receipt of his October 1994 claim for 
service connection compensation and no evidence he was 
unemployable at that time.  The evidence shows the veteran 
worked a variety of short-term and part-time jobs in 1994, 
1995 and 1996, including at a glass company, a traffic 
control company and a security service.  In statements and 
personal hearing testimony in support of the claim the 
appellant, in essence, noted the veteran was within a few 
months of the required ten year total rating at the time of 
his death and requested she be given an exception due to 
hardship.  

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  There is no evidence that prior to May 
1994, ten years prior to his death in May 2004, the veteran 
had filed a claim for a total rating nor that he was 
unemployable at that time because of a service-connected 
disability.  Therefore, entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


